Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 4, and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/04/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. 2021/0399013 A1, hereinafter refer to Wu) in view of Rabkin et al. (U.S. 2021/0264959 A1, hereinafter refer to Rabkin).
Regarding Claim 1: Wu discloses a ferroelectric capacitive device (see Wu, Fig.6A as shown below and ¶ [0018]) comprising: 

    PNG
    media_image1.png
    544
    1102
    media_image1.png
    Greyscale

a plurality of metal layers (114/118) (see Wu, Fig.6A as shown above and ¶ [0024]) comprising: 
a first metal layer (114) comprising a first metal having a first work function (see Wu, Fig.6A as shown above and ¶ [0024]); and 
a second metal layer (118) comprising a second metal having a second work function, wherein the first metal layer (114) is approximately parallel to the second metal layer (118) (see Wu, Fig.6A as shown above and ¶ [0024]); 
a vertical contact (128) that contacts the first metal layer (114) (see Wu, Fig.6A as shown above and ¶ [0034]); 
a vertical electrode (124) that is approximately perpendicular to the first metal layer (114) and approximately perpendicular to the second metal layer (118) (see Wu, Fig.6A as shown above and ¶ [0031]); and 
a ferroelectric material (122) that surrounds the vertical electrode (124) and contacts the vertical electrode (124) and the plurality of metal layers (114/118) to form the ferroelectric capacitive device with a plurality of switching regions in the ferroelectric material (see Wu, Fig.6A as shown above and ¶ [0029]) comprising: 
a first switching region between the vertical electrode (124) and the first metal layer (114) (see Wu, Fig.6A as shown above); and 
a second switching region between the vertical electrode (124) and the second metal layer (118) (see Wu, Fig.6A as shown above).  
Wu is silent upon explicitly disclosing wherein a second metal layer comprising a second metal having a second work function that is different from the first work function, wherein the first metal layer is approximately parallel to the second metal layer.
Before effective filing date of the claimed invention the disclosed plurality of metal layers were known to comprises a first metal layer comprising a first metal having a first work function and a second metal layer comprising a second metal having a second work function that is different from the first work function, wherein the first metal layer is approximately parallel to the second metal layer in order to obtain a metallic source/drain layers for ferroelectric memory devices having superior device characteristics.
For support see Rabkin, which teaches a plurality of metal layers (346/446) (see Rabkin, Fig.38A as shown below, ¶ [0252], and ¶ [0280]) comprising: 
a first metal layer (346A/446A) comprising a first metal (TiN, TaN, and/or WN) having a first work function (see Rabkin, Fig.38A as shown below, ¶ [0252], and ¶ [0280]); and 
a second metal layer (346B/446B) comprising a second metal (W, Mo, Ru, Co, Cu) having a second work function that is different from the first work function, wherein the first metal layer (346A/446A) is approximately parallel to the second metal layer (346B/446B) (see Rabkin, Fig.38A as shown below, ¶ [0252], and ¶ [0280]). 


    PNG
    media_image2.png
    739
    917
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Wu and Rabkin to enable plurality of metal layers (346/446) comprising: 
a first metal layer (346A/446A) comprising a first metal (TiN, TaN, and/or WN) having a first work function; and 
a second metal layer (346B/446B) comprising a second metal (W, Mo, Ru, Co, Cu) having a second work function that is different from the first work function, wherein the first metal layer (346A/446A) is approximately parallel to the second metal layer (346B/446B) as taught by Rabkin in order to obtain a metallic source/drain layers for ferroelectric memory devices having superior device characteristics (see Rabkin, Fig.38A as shown above, ¶ [0252], and ¶ [0280]).
Regarding Claim 3: Wu as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Wu and Rabkin further teaches wherein the vertical contact (128/583/585) also contacts the second metal layer (118/346B/446B) (see Wu, Fig.6A as shown above and see Rabkin, Fig.38A as shown above).  
Regarding Claim 6: Wu as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Wu and Rabkin further teaches wherein no isolator barrier is between the first metal layer (346A/446A) and the second metal layer (346B/446B) such that the first metal layer (346A/446A) provides an electrical contact between the second metal layer (346B/446B) and the vertical contact (583/585) (see Rabkin, Fig.38A as shown above). 
Regarding Claim 7: Wu as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Wu and Rabkin further teaches wherein the vertical electrode (124) comprises a vertical cylinder inside of the ferroelectric material such that the ferroelectric material (122) contacts each of the plurality of metal layers (114/118) (see Wu, Fig.6A as shown above and Fig.6B).  
Regarding Claim 8: Wu as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Wu and Rabkin further teaches wherein a second ferroelectric capacitive device is stacked on top of the ferroelectric capacitive device and a third ferroelectric capacitive device is beneath the ferroelectric capacitive device in a vertical stack (see Rabkin, Fig.38A as shown above and see Wu, Fig.18).  
Regarding Claim 9: Wu as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Wu and Rabkin further teaches wherein the plurality of metal layers (114/118) are connected to a plate line (Vg) (as broadly interpreted) of a memory cell in a memory array, and the vertical electrode (124) is connected to a drain (Vd) (as broadly interpreted) of a transistor of the memory cell (see Wu, Fig.6A as shown above).  
Regarding Claim 10: Wu as modified teaches a ferroelectric capacitive device as set forth in claim 1 as above. The combination of Wu and Rabkin further teaches wherein the vertical electrode (124) is connected to a gate (Vg) of a transistor of a memory cell in a memory array (see Wu, Fig.6A as shown above). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. 2021/0399013 A1, hereinafter refer to Wu) and Rabkin et al. (U.S. 2021/0264959 A1, hereinafter refer to Rabkin) as applied to claim 1 above, further in view of Rajashekhar et al. (U.S. 2021/0202703 A1, hereinafter refer to Rajashekhar).
Regarding Claim 5: Wu as modified teaches a ferroelectric capacitive device as applied to claim 1 above. The combination of Wu and Rabkin is silent upon explicitly disclosing wherein the plurality of metal layers further comprises a third metal layer comprising a third metal having a third work function that is different from the first work function and different from the second work function.  
Before effective filing date of the claimed invention the disclosed plurality of metal layers were known to comprises a third metal layer comprising a third metal having a third work function that is different from the first work function and different from the second work function in order to obtain a memory device that reduce program disturb issues.
For support see Rajashekhar, which teaches wherein the plurality of metal layers (22/24/26/28) further comprises a third metal layer (24/26) comprising a third metal (doped polysilicon) having a third work function that is different from the first work function (TaN, TiN, or WN) and different from the second work function (W, Co, Ru, or Mo) (see Rajashekhar, Fig.12A, ¶ [0002], ¶ [0058], ¶ [0106]- ¶ [0108], and ¶ [0145]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Wu, Rabkin, and Rajashekhar to enable the plurality of metal layers (22/24/26/28) to comprises a third metal layer (24/26) comprising a third metal (doped polysilicon) having a third work function that is different from the first work function (TaN, TiN, or WN) and different from the second work function (W, Co, Ru, or Mo) as taught by Rajashekhar in order to obtain a memory device that reduce program disturb issues (see Rajashekhar, Fig.12A, ¶ [0002], ¶ [0058], ¶ [0106]- ¶ [0108], and ¶ [0145]). 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896